Citation Nr: 0525684	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
right ankle injury.  

2.	Entitlement to service connection for a left heel spur.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from February 2002 to June 2002.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2003 rating decision of the San Juan, 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In the September 2003 rating decision, the RO denied service 
connection for a right ankle disorder and spurring of the 
left heel.  The RO only developed the issue of service 
connection for a right ankle disorder for appellate 
consideration.   The notice of disagreement submitted by the 
appellant has been interpreted by the Board to include the 
issue of service connection for left heel spurring.  This 
issue was not addressed by the RO, but is before the Board 
for appellate consideration.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant was examined by VA in November 2002.  At that 
time, he reported having been seen by a private podiatrist 
for his right ankle and left heel disorders.  These treatment 
records should be obtained prior to appellate consideration.  
In addition, it is noted that the appellant had complaints of 
right ankle and left heel pain while on ACDUTRA.  The 
examiner who evaluated the disabilities in November 2002 did 
not render an opinion regarding whether there was a possible 
relationship between the complaints in service and those 
noted on VA examination. 

Under these circumstances, the claim is remanded for the 
following:

1.  The AMC should request that the 
appellant provide a list of medical care 
providers from whom he received treatment 
since June 2002.  After obtaining any 
necessary consent, the AMC should request 
copies of all treatment records.  

2.  The AMC should then arrange for the 
appellant to be examined by VA.  The 
examiner should be requested to render an 
opinion regarding whether it is at least 
as likely as not (probability of 50 
percent or greater) that the current 
right ankle and left heel complaints are 
related to the complaints noted while the 
appellant was on ACDUTRA.  The claims 
folder should be made available for 
review in connection with this 
examination.  The examiner should provide 
the rationale for all conclusions 
reached.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the appellant, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The appellant should be 
given an opportunity to respond to the 
SSOC prior to returning the case to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

